Title: [April 1773]
From: Adams, John
To: 



      1773. April 7th: Wednesday.
      
      
       At Charlestown. What shall I write?—say?—do?
       Sterility, Vacuity, Barrenness of Thought, and Reflection.
       What News shall we hear?
      
      

      1773 April 24th. Saturday.
      
      
       I have communicated to Mr. Norton Quincy, and to Mr. Wibird the important Secret. They are as much affected, by it, as any others. Bone of our Bone, born and educated among us! Mr. Hancock is deeply affected, is determined in Conjunction with Majr. Hawley to watch the vile Serpent, and his deputy Serpent Brattle.
       The Subtilty, of this Serpent, is equal to that of the old one.
       Aunt is let into the Secret, and is full of her Interjections!
       But, Cushing tells me, that Powell told him, he had it from a Tory, or one who was not suspected to be any Thing else, that certain Letters were come, written by 4 Persons, which would shew the Causes and the Authors of our present Grievances. This Tory, we conjecture to be Bob. Temple, who has received a Letter, in which he is informed of these Things. If the Secret should leak out by this means, I am glad it is not to be charged upon any of Us—to whom it has been committed in Confidence.
       Fine, gentle Rain last night and this morning, which will lay a foundation for a crop of Grass.
       My Men at Braintree have been building me a Wall, this Week against my Meadow. This is all the Gain that I make by my Farm to repay me, my great Expence. I get my Land better secured—and manured.
      
      
       
        
   
   These two words are heavily inked out in the MS without replacement.


       
      
      

      1773. Ap. 25. Sunday.
      
      
       Heard Dr. Chauncy in the Morning and Dr. Cooper this Afternoon. Dr. Cooper was upon Rev. 12.9. And the great Dragon was cast out, that old Serpent called the Devil and Satan, which deceiveth the whole World: he was cast out into the Earth and his Angells were cast out with him. Query. Whether the Dr. had not some political Allusions in the Choice of this Text.
      
     